COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:       John James Smith v. The State of Texas

Appellate case number:     01-11-01114-CR

Trial court case number: 1234109

Trial court:               184th District Court of Harris County

        An abatement hearing record complying with our Order of Abatement has been filed in
this Court. The trial judge made a finding that the brief filed by appellant’s appointed counsel
during the abatement period be accepted by this Court. Based on the trial court’s finding, we
accept the brief and order the appeal reinstated. Appellant’s motion to vacate the abatement and
motion for extension are dismissed as moot.
         Appellant’s brief has been filed. Appellee’s brief is due 30 days from the date of this
order.
         It is so ORDERED.

Judge’s signature: /s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court


Date: August 28, 2012